DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/21 has been entered.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Zhao et al. (US 2015/0211121) teaches an apparatus for CVD (¶ 0019) comprising: a chamber (¶ 0019); a susceptor in the chamber which supports a substrate having an LED (¶¶ 0020, 0005; Fig. 1); a backing plate disposed over the susceptor and spaced apart from the susceptor (¶ 0023; Fig. 1); and a diffuser between the backing plate and susceptor (¶ 0023; Fig. 1), the diffuser capable of providing a silane gas and an inert gas to the substrate (¶ 0023).  Zhao fails to teach that the backing plate has an insulator.  
Seo et al. (US 2014/0283746) teaches a CVD apparatus (¶ 0005); and explains that the backing plate 300 should have an insulator which covers the top surface 110c (i.e. claimed first portion) and sides 110a (i.e. claimed second portion) in order to electrically insulate the backing plate (¶¶ 0063-0064; Fig. 6), wherein the insulator has a frame shape and is connected to the chamber (i.e. claimed second insulator).  Seo further teaches that the backing plate should be separated from the sidewall of the 
Park et al. (US 2004/0187779) teaches a CVD showerhead and teaches that when the backing plate is separated from the sidewall by a gap, the insulating material covering the side of the backing plate is also separated from the sidewall (Fig. 1).  
Zhao, Seo and Park, however, fail to teach that the insulator is comprised of a plurality of blocks, that the first portion includes a plurality of protrusions which protrude from edges toward the backing plate and that the second portion, which covers the sidewall of the backing plate, includes a plurality of engaging portions corresponding to the protrusions.  None of the remaining prior art remedies this deficiency.
Thus, none of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claims 1 or 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712